DETAILED ACTION
Response to Arguments
Applicant’s arguments and amendments filed 8/19/2021, with respect to the claims rejected under 35 USC §103 have been fully considered and are persuasive.  The previous rejection of record of has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6, and 8-9 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6,  and 8-9 require a first half a second half-mitten; a flexible connector; the flexible connector being a metal chain; the first half-mitten and the second half-mitten each comprising a visually accentuating outer layer, an inner layer, a single finger receiving receptacle, and an eyelet, the single finger receiving receptacle comprising an opened end and a closed end, the single finger receiving receptacle being delineated by the inner layer, the visually accentuating outer layer being externally connected about the inner layer, the eyelet traversing through the visually accentuating outer layer and the inner layer and being positioned adjacently to the opened end; the eyelet of the first half-mitten and the eyelet of the second half-mitten being tethered into each other by the flexible connector; at least one first reflective strip; at least one second reflective strip; the at least one first reflective strip being positioned adjacent to the opened end of the first half-mitten; the at least one second reflective strip being positioned adjacent to the opened end of the second half-mitten; the at least one first reflective strip being externally encircled around the first half-mitten; and the at least one second reflective strip being externally encircled around the second half-mitten.
While the best prior art US 6,976,274 B1 to Dufresne (hereinafter “Dufresne”) in view of US 2004/0172735 A1 to Garland (hereinafter “Garland”) does teach a glove comprising an exterior surface and a palm panel and the rear panel respectively covered by preferably reflective or retro-reflective colors, a finger receptacle, and a closed top, The modified Dufresne does not teach or disclose a first half-mitten and a second half mitten comprising eyelets being tethered into each other by a flexible connector being a metal chain and wherein at least one first reflective strip being positioned adjacent to the opened end of the first mitten; and at least on second reflective strip being . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732